Citation Nr: 0027054	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  97-33 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an effective date earlier than March 9, 1992, 
for the award of service connection for syncope.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to July 
1967.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 1996 
decision by the Manchester, New Hampshire Regional Office 
(RO) which denied an earlier effective date for the award of 
service connection for syncope.

The nature of the issue before the Board warrants some 
explanation before addressing the question of whether the 
benefit sought should be granted.  First, it should be noted 
that, when the RO took action to deny the veteran's claim in 
September 1996, it did so on the basis that there was no 
clear and unmistakable error in a May 1994 rating decision 
that granted service connection for syncope and assigned 
March 9, 1992, as the effective date.  Upon appeal of that 
action, the Board remanded the case to the RO for 
consideration of another question, namely whether new and 
material evidence had been presented to reopen the question 
of entitlement to an effective date earlier than March 9, 
1992.  Given the nature of the veteran's appeal, and the 
issues addressed by the RO, the Board will now consider both 
questions.


FINDINGS OF FACT

1.  A claim for service connection for syncope was not 
received until March 9, 1992.

2.  By rating action in May 1994, the RO granted service 
connection for syncope and established an effective date of 
March 9, 1992.  The veteran was notified of this 
determination but did not initiate an appeal.  

3.  No new evidence has been received since the May 1994 
rating determination which, when considered in conjunction 
with the entire record, is so significant that it must be 
considered to decide fairly the merits of the veteran's claim 
for an earlier effective date.  

4.  The veteran has not sufficiently alleged error in fact or 
law in the May 1994 rating decision that assigned March 9, 
1992, as the effective date for the award of service 
connection for syncope.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the 
determination of an effective date for the award of service 
connection for syncope has not been submitted.  38 U.S.C.A. 
§§  5108, 7105 (West 1991); 38 C.F.R. § 3.156, 3.400 (1999).  

2.  The claim of clear and unmistakable error in a decision 
to grant an effective date of no earlier than March 9, 1992, 
for the award of service connection for syncope is legally 
insufficient.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

By rating action dated in May 1994, the RO granted service 
connection for syncope and established an effective date of 
March 9, 1992.  The RO notified the veteran of that decision, 
but he did not initiate an appeal within the following one-
year period and the denial consequently became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1993).  As a result, the Board may now consider the 
veteran's current claim of an earlier effective date on the 
merits if "new and material evidence" has been presented or 
secured since the May 1994 decision, or a valid claim of 
clear and unmistakable evidence has been presented.  
38 U.S.C.A. § 5108 (West 1991); Manio v. Derwinski, 
1 Vet. App. 144, 145-46 (1991).  (For the purpose of 
determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).)  The Board 
will first address the question of whether new and material 
evidence has been presented.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) has been 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) indicated that the Colvin test for 
"materiality" made it more difficult for claimants to 
submit new and material evidence than did the test found in 
38 C.F.R. § 3.156, and thus the Federal Circuit overruled 
Colvin in this respect.  Therefore, the ruling in Hodge must 
be considered as easing the appellant's evidentiary burden 
when seeking to reopen a previously and finally denied claim.  
Hodge, supra.

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently held that Hodge requires the replacement of a 
two-step approach to handling applications to reopen as 
outlined in Manio v. Derwinski with a three-step approach.  
See also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Under this three-step approach, the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, the Secretary must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, then VA may proceed to evaluate the 
merits of the claim, but only after ensuring the duty to 
assist under 38 U.S.C. § 5107(a) has been fulfilled.  Elkins, 
supra.

The evidence available at the time of the May 1994 grant of 
service connection for syncope included the veteran's service 
medical records and administrative documentation 
demonstrating that the appellant was discharged from service 
on the basis of disability owing to syncope of unknown 
etiology.  A claim for service connection for such was not 
received until March 9, 1992.  Service connection for syncope 
was granted in May 1994, effective from the date of the claim 
received on March 9, 1992.  As noted previously, the veteran 
did not file an appeal with respect to the effective date 
within one year and the determination became final.  See 
38 U.S.C.A.  38 C.F.R. §§ 20.302, 20.1103 (1999).  The 
appellant attempted to reopen his claim in this regard in 
September 1996.

The evidence obtained in connection with the attempt to 
reopen the claim for an earlier effective date consists of 
additional statements from the veteran and his representative 
asserting that the appellant should have been granted service 
connection for syncope as of the date he applied for 
education benefits in 1969.  It is contended that VA became 
aware at that time that the veteran had been released from 
service on account of disability, and that is should have 
taken steps to solicit a claim.  

In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim shall 
be fixed pursuant to the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. 
§ 5110(a), (b)(1).  Otherwise, the effective date of an award 
of compensation based upon direct service connection, a claim 
reopened after final disallowance, or a claim for an increase 
will be the date of receipt of a claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

In the present case, the Board concludes that statements 
presented by the appellant and his representative are not 
"material" in that they provide no additional evidence as 
to when an application was received or entitlement was shown.  
In other words, such evidence tends to prove nothing that was 
not previously shown, at least as to the pertinent question-
whether there is a basis for establishing an earlier 
effective date in this instance.  Absent the presentation of 
new and material evidence, the claim with respect to an 
earlier effective date is not reopened.

Clear and Unmistakable Error

The veteran and his representative contend that the RO 
committed clear and unmistakable error when it granted 
service connection for syncope only from March 9, 1992.  As 
indicated previously, it is asserted that it was incumbent 
upon the RO to solicit a claim for service connection for 
syncope in 1969 when it became aware that the veteran had 
been discharged from service on the basis of disability.  It 
is averred that, but for the RO's clear error in not 
soliciting a claim at that time, the appellant would have 
been in receipt of compensation since 1969.  

VA rating decisions which are not timely appealed are 
considered final and binding in the absence of a showing of 
clear and unmistakable error.  38 C.F.R. § 3.105.  To 
establish a valid clear and unmistakable error claim, a 
claimant must show either that the correct facts, as they 
were known at the time, were not before the adjudicator, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).   The claimant must assert more than a 
mere disagreement as to how the facts were weighed or 
evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).

If a claimant wishes to reasonably raise a claim of clear and 
unmistakable error, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that, if true, would be clear and unmistakable error on 
its face, persuasive reasons must be given as to why one 
would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the alleged error.  Bustos 
v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 
120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  If the error alleged is not the type of error that, 
if true, would be clear and unmistakable on its face; if the 
claimant is only asserting disagreement with how the RO 
evaluated the facts before it; if the claimant has only 
alleged a failure on the part of VA to fulfill its duty to 
assist; or if the claimant has not expressed with specificity 
how the application of cited laws and regulations would 
dictate a "manifestly different" result, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or lack of entitlement under the 
law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).

In the instant case, the record indicates that an application 
for a program of education or training was received in 
September 1969.  The appellant's DD Form 214 was attached to 
the request showing that he had been released from service 
for physical disability with severance pay.  An educational 
assistance allowance was granted by letter dated in November 
1969.  A claim for syncope with supporting documentation was 
received on March 9, 1992.  Service connection for syncope 
was established by rating action dated in May 1994, effective 
from the date of the claim received on March 9, 1992.

The Board has carefully considered the contentions of the 
veteran and his representative and finds that the claim of 
clear and unmistakable error amounts to a claim that VA did 
not properly assist the veteran.  As noted previously, 
however, such an allegation is insufficient to state a claim 
of clear and unmistakable error.  See Caffrey, 6 Vet. App. at 
384.  The record indicates that the appellant was indeed 
released from service on account of physical disability.  It 
is argued, in essence, that VA had an obligation to inform 
the veteran of his eligibility for service connection based 
on records which showed that he had been separated from 
service on account of such disability.  It is further 
asserted that the RO committed error in not soliciting a 
claim and granting service connection for the disorder when 
it first had notice of the reason the veteran was released 
from active duty.

VA has a duty to inform beneficiaries of benefits to which 
they may be entitled.  Chapter 77 of the United States Code 
sets out the law mandating and authorizing the actions of the 
Veterans Benefits Administration, whose function it is to 
administer the "nonmedical benefits programs of the 
Department [of Veterans Affairs] which provide assistance to 
veterans and their dependents and survivors." 38 U.S.C.A. 
§ 7701 (West 1991).  Veterans Benefits Administration has a 
mandate for outreach services in administering VA benefits.  
See 38 U.S.C.A. § 7722 (West 1991).  However, VA General 
Counsel has opined that § 7722 requires only such actions to 
notify potential beneficiaries of their potential eligibility 
to benefits as are reasonable under the circumstances.  The 
General Counsel has held that failure to provide the notice 
required by section 7722 may not provide a basis for awarding 
retroactive benefits in a manner inconsistent with express 
statutory requirements, except insofar as a court may order 
such benefits pursuant to its general equitable authority or 
the Secretary of Veterans Affairs may award such benefits 
pursuant to his equitable relief authority under 38 U.S.C. 
§ 503(a).  VAOPGCPREC 17-95 (June 21, 1995).  

The record reflects in this instance that the veteran did not 
indicate a desire to seek service connection for syncope 
until 1992.  For the reasons stated, the argument that VA 
erred in not soliciting a claim in 1969 does not amount to a 
valid claim of clear and unmistakable error.  Consequently, 
the veteran's claim on these grounds is legally insufficient.  
Fugo, supra.  



ORDER

An effective date earlier than March 9, 1992, for the award 
of service connection for syncope is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

